                 Case 1:18-cv-10658-JPO Document 42 Filed 01/22/20 Page 1 of 1


  IIGREENWALD·DOHERTY                                                                                                                       Attorneys at Law
  :io Rarnlan(j Road,          Suite 201       Orangeburg, New York                    i0962                TEL:     845.58:/.9300                FAX:      845 638.'2/fi?




                                                                                        January 22, 2020

Via ECF
Honorable Gabriel W. Gorenstein
U.S. District Court, Southern District of New York
500 Pearl St.
New York, NY 10007-1312

               Re:       Jose Ramos v. JJDA Enterprises LLC et al,
                         Case No. 18 Civ. 10658 (JPO) (GWG)

Dear Judge Gorenstein:

        We represent the defendants in the above-referenced matter. On January 15, 2020 with the
consent of plaintiffs counsel, we requested a pre-motion conference before Judge Oetken in
advance of defendants' anticipated motion in camera for withdrawal pursuant to Local Rule 1.4
of the Southern District of New York, and Rule l.16(c)(7) of the New York Rules of Professional
Conduct.

       Judge Oetken granted the request (see attached ECF Dkt 41) and the parties are scheduled
to appear before Judge Oetken on January 29, 2020 at 12:30 p.m.

       As a result of these developments, the parties request that the settlement conference
scheduled for January 30, 2020 and all related deadlines be adjourned sine die.

               Thank you for Your Honor's courtesies in this matter.

                                                                             Respectfully,

                                                                             Isl

                                                                             Jessica Shpall Rosen
                                                                             JSR@GreenwaldLLP.com

Cc:            Anne Nacinovich, anacinovich@lsnyc.org




 5-45 Stn Aver.ue        l Bnd9€ Plaw ffo,th     1650 ~ . .~rket s.;r~t        263 T1<?s:.er 2,lva             not:      BrC:VfiOYd 3lvd.     l 160 ! Wilsnir-e Bhid.

                         2nafloct                36th F'DC""                   -;·•ri Ac.::.1r                 ~,Ui"':' \ 70C:I               S·"l Floor
 Suf~e- 64JJ
 Ne--.· YC<k, NY 10017   Fort L,e.e NJ 07024     Philade-tpriio. PA 1910:;     '.:itamfC"'d      C1 06901      Fl Loud~da1e. f1.. 3330 1      :...os: Ar,geles, CA 9002S
 T'EL:212.6-44.1310      TEL: 201.862.96~4       TEL: 21 S. 575 1180           TEL· 20::l,328 759,3            TH 754 203.5550                7'EL: 424. 269. 5.550




                                               Pleas~ Re-spend tc, tho: Crongeburg Office- Above,
